         Case MDL No. 2873 Document 721-1 Filed 11/10/20 Page 1 of 1




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION


IN RE: Aqueous Film-Forming Foams (AFFF)                            MDL Docket No. 2873
Products Liability Litigation


                   NOTICE OF POTENTIAL TAG-ALONG ACTION
                            SCHEDULE OF ACTION

                                             Court and
               Case Caption                                Civil Action No.      Judge
                                              Division
Plaintiffs: Attorney General Dana Nessel, on Western       1:20-cv-01080      Not Assigned
behalf of the People of the State of         District of
Michigan, and the State of Michigan          Michigan

Defendants: Chemguard, Inc., Tyco Fire
Products, LP, National Foam, Inc., Angus
Fire Armour Corporation, Kidde P.L.C., Inc.,
Kidde-Fenwal, Inc., Raytheon Technologies
Corporation, UTC Fire & Security Americas
Corporation, Inc., Vulcan Fire Systems, Inc.,
Huntington Laboratories, Inc., Ecolab Inc.,
Mine Safety Appliances Company, LLC,
Verde Environmental, Inc., a/k/a Microblaze,
Inc., Hartford Chemical Sales Corporation,
G.V.C. Chemical Corporation, Stevens
Company, Inc., Hazard Control
Technologies, Inc., Fire-Ade, Inc.,
Rockwood Systems, Inc., f/k/a Rockwood
Systems Corporation, Cobra Fire Protection,
Inc., Broco Products, Inc., Pioneer Products,
Inc., Denko, Inc., a/k/a Denko Foam, Inc.,
Russell Martin Industries, Inc., Dawn
Chemical Corporation of Wisconsin, Inc.,
Amerex Corporation, Perimeter Solutions
LP, Noble Industrial Supply Corporation,
Royal Chemical Company, VST Chemical
Corporation, Summit Environmental
Corporation, Inc., Fire Services Plus, Inc.,
Buckeye Fire Equipment Company
